DETAILED ACTION
This is the first action on the merits for application 17344480 filed on 06/10/2021.  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021, 06/11/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawley (US 2008/0110715 cited from IDS)
Pawley discloses
Claim 1: An assembly (fig.6) comprising: first and second coupling members (14” and 12”) supported for rotation relative to one another (¶ [0016]); 

 an actuator (e.g. overall assembly of 42”, 46”, 62) to exert an actuation force on the locking member to move the locking member (¶ [0029]); and 
a biasing member (44”) to exert a biasing force on the locking member in opposition to the actuation force (¶ [0029]).
Claim 2: the actuator exerts the actuation force on the locking member by pushing on the locking member (¶ [0029]).
Claim 3: the biasing member exerts the biasing force on the locking member by pushing on the locking member (¶ [0029], also Fig.6 demonstrates that 44’’ exerts force on 34”). 
Claim 4: wherein: the actuator exerts the actuation force on the locking member by pushing on the locking member; and the biasing member exerts the biasing force on the locking member by pushing on the locking member (¶ [0029], Fig.6 demonstrates that 44’’ exerts force on 34”).
Claim 5: the actuation force causes the locking member to move to the engaged position with respect to the coupling members (¶ [0029]).
Claim 6: wherein: 28MEII 0365 PUSP3 the actuator exerts the actuation force on the locking member causing the locking member to move to the engaged position by pushing on the locking member (¶ [0029]).
Claim 7: wherein: during an absence of the actuation force, the biasing force causes the locking member to move to the disengaged position with respect to the since 44” is fastened at one end and the other end is exerted force on 34”, therefore, if there is no fluid force from 46” the spring force would cause the locking member to move into disengage position: position that is not into contact with 38”)
Claim 8: wherein: the biasing member exerts the biasing force causing the locking member to move to the disengaged position by pushing on the locking member (since 44” is fastened at one end and the other end is exerted force on 34”, therefore, if there is no fluid force from 46” the spring force would cause the locking member to move into disengage position: position that is not into contact with 38”).
Claim 9: wherein: the actuation force causes the locking member to move to the engaged position with respect to the coupling members; and during an absence of the actuation force, the biasing force causes the locking member to move to the disengaged position with respect to the coupling members (¶[0029] and since 44” is fastened at one end and the other end is exerted force on 34”, therefore, if there is no fluid force from 46” the spring force would cause the locking member to move into disengage position: position that is not into contact with 38”).
Claim 10: wherein: the actuator exerts the actuation force on the locking member causing the locking member to move to the engaged position by pushing on the locking member; and the biasing member exerts the biasing force causing the locking member to move to the disengaged position by pushing on the locking member (¶[0029] and since 44” is fastened at one end and the other end is exerted force on 34”, therefore, if there is no fluid force from 46” the spring force would cause the locking member to move into disengage position: position that is not into contact with 38”).
11: wherein: the first coupling member further has a passage (46”) in communication with the pocket; and the actuator is received within the passage (see Fig.6).
Claim 12: wherein: the first coupling member further has a recess (see annotated Fig. below) in communication with the pocket; and the biasing member is disposed in the recess (as shown in Fig below).

    PNG
    media_image1.png
    416
    771
    media_image1.png
    Greyscale

Claim 13: wherein: the first coupling member further has a passage (46”) in communication with the pocket and a recess in communication with the pocket (see annotated Fig. above); the actuator is received within the passage (42” is received within 46” as shown in Fig.6); and the biasing member is disposed in the recess (as shown in annotated Fig. above).
Claim 14: wherein: the first coupling member is a pocket plate (14” is pocket plate since it has pocket 30”) and the second coupling member is a notch plate (12” is a notch plate since it faces toward the pocket plate and engages with one or more of the struts).
Claim 15: wherein the locking member is a radial locking member.
16: wherein: the locking member is a strut (¶ [0029]).
Claim 17: wherein: the biasing member is a spring and the biasing force is a spring force (see ¶ [0029])
Claim 18: the actuator is a linear actuator (overall assembly of of 42”, 46”, 62 is linear actuator since it creates force/motion in straight line once fluid is supplied toward the pocket as shown in Fig.6)
Claim 19: the linear actuator includes a plunger (42”) which is movable between an extended position in which the actuation force is present and a retracted position in which the actuation force is absent (when fluid is supplied toward the pocket, piston would extend toward the strut and when the fluid is not supplied, the piston is in retracted position).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LILLIAN T NGUYEN/           Examiner, Art Unit 3659                                                                                                                                                                                             

/CHARLES A FOX/           Supervisory Patent Examiner, Art Unit 3655